Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on June 30, 2022.
Claims 1-7, 9-18 and 20-22 are pending in this application.
Claims 8 and 19 are cancelled.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Michael Musella (Reg. No. 39,310) on 08/09/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) A method for operating a target resource on a common service entity, comprising:
receiving a request for operating a first resource as the target resource;
retrieving at least one resource correlated with the first resource, the at least one resource includes a second resource; and
selecting the target resource from the first resource and the at least one resource correlated with the first resource for operation,  
wherein,
attributes of the first resource include an identifier of the second resource, or
a member list of a first resource group includes an identifier of the second resource and an identifier of the first resource, [[or]] and a member list of a second resource group includes an identifier of the second resource and a member list of a first resource group includes an identifier of the first resource and an attribute that directs to an identifier of the second resource group.

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This application claims priority to Chinese patent application No.201711176350.3 filed on November 22, 2017 and Chinese patent application No.201810360225.6 filed on April 20. 2018. the disclosure of which are incorporated herein by reference in their entirety as a part of this application. 
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed June 30, 2022, pp. 7-11), and examiner’s amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-7, 9-18 and 20-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458